EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rolando Medina on 3/12/2021.

The application has been amended as follows:

AMENDMENTS TO THE SPECIFICATION

Please replace paragraph [0001] of the specification with the following amended paragraph:
[0001 ]    The present is a continuation of U.S. Application No.
14/357,423, filed May 9, 2014, which is the National Stage of International Application
PCT/IB12/02854, filed November 9, 2012, which claims the benefit of U.S. Provisional Application No. 61/558,800, filed November 11, 2011, and of U.S. Provisional Application No. 61/654,157, filed June 1, 2012, the contents of all herein entirety 
Please add the following new heading and paragraph on page 1, immediately following paragraph [0001]:
REFERENCE TO SEQUENCE LISTING
The specification includes a Sequence Listing in the form of an ASCII compliant text file named “2007801-0086_VBI-025-PC_ST25.txt”, which was created on May 2, 2013 and has a size of 98.8 KB, the contents of which are hereby incorporated by reference in their entirety.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE S HORNING/Primary Examiner, Art Unit 1648